Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 1, 10 and 19: the omitted structural cooperative relationships are: an electro-luminescent film layer and the claimed display device or its associated element(s).
In absence of essential structural relation between the electroluminescent film layer and the claimed display device, it remains uncertain as to how the electro-luminescent film layer 
Also in absence of essential structural relation between the electroluminescent film layer and the claimed display device, it remains uncertain as to whether the electro-luminescent film layer is structurally a part of the claimed display device.
As to claims 5 and 14: the omitted structural cooperative relationships are: a first insulation layer, a second insulation layer and the claimed display device or associated element(s).
In absence of essential structural relation between the first insulation layer and claimed display device, and essential structural relation between the second insulation layer and claimed display device, it remains uncertain as to how the first insulation layer and the second insulation layer are structurally related to the claimed display device or their associated element(s). 
Also in absence of essential structural relation between the first insulation layer and claimed display device, and essential structural relation between the second insulation layer and claimed display device, it remains uncertain as to whether or not the first and second insulation layers are structurally part of the claimed display device.

In absence of essential structural relation between the white ink layer and the claimed display device, it remains uncertain as to how white ink layer is structurally related to the claimed display device or its associated element(s). 
Also in absence of essential structural relation between the white ink layer and the claimed display device, it remains uncertain as to whether the white ink layer is structurally a part of the claimed display device.
As to claims 8, 17 and 20: the omitted structural cooperative relationships are: an avoidance area, a virtual button, a camera hole, an earphone hole and the claimed display device or their associated elements.
In absence of essential structural relation between the avoidance area, the virtual button, the camera hole, the earphone hole and claimed display device or associate elements, and essential structural relation between the avoidance area, the virtual button, the camera hole, the earphone hole and claimed display device, it remains uncertain as to how the avoidance area, the virtual button, the camera hole and the earphone hole are structurally related to the claimed display device or their associated elements. 

	Dependent claims 2, 3, 6, 9, 11, 12, 15 and 18 are necessarily rejected since they depend upon rejected base claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Choi et al (USPgPub 2013/0249877).
As to claims 1, 10 and 19, Choi et al disclose applicant’s claimed display (at least Figs. 1-6) including a display region (para. 0009) and a non-display region surrounding the display panel, and a main circuit board (para. 0010).
The limitation “an electro-luminescent film layer is coated in the non-display region, and the electro-luminescent film layer is electrically connected with the main circuit board” is not given a patentable weight since the electro-luminescent film layer is not cited structurally positively. 
Since the electro-luminescent film layer is not cited structurally positively, the Examiner takes a position that the electro-luminescent film layer is not part of the claimed display.
Alternately, Choi et al disclose the display including an electroluminescent layer (130).

As mentioned earlier in this office action, the Examiner again does not give a patentable weight to the limitations of the electro-luminescent film layer, a first conductive layer and a second conductive layer since they are not cited structurally positively. Since the electro-luminescent film layer, the first conductive layer and the second conductive layer are not cited structurally positively, they are not considered part of the claimed display.
	As to claims 5 and 14, Choi et al disclose the device further including first and second insulating layers (222, 225).
Again as mentioned earlier, the first and second conductive layers are not given patentable weight since they are not cited positively.
As to claims 7-9 and 16-19, as mentioned earlier in this office action, the Examiner does not give a patentable weight to the limitations of a white ink layer, avoidance area, virtual button, camera and earphone hole, electro-luminescent film layer related first and second electrode pairs since they are not considered part of the claimed display.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, as applied to claims 1 and 10.
As to claims 6 and 15, although Choi et al do not cite varnish and clear adhesive materials for the first and second insulating layers respectively, as claimed by applicant, it would have been a matter obvious alternative design choice to those skilled in the art to use any suitable known material for the insulating layer.
In light of this, applicant’s claimed materials for the first and second insulating layers would have been a matter obvious alternative design choice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879